DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and species 1a and 2a, claims 1-4, 7, 9-11, 18 and 20, in the reply filed on 10/17/22 is acknowledged.  
The traversal is on the ground(s) that the Office relied on the International Search Report; that D1 discloses monochloroacetic acid, not its salt; that there is a long list of chelating agents but only one meets the claimed agent having at least one carboxylic acid group and at least 5 hydroxyl groups.
This is not found persuasive because the present claims are rejected over D1 (US 2015/0260021, which is equivalent to D1) in view of SCHEUERMAN et al (US 4,122,896), the latter disclosing the advantages of using the monovalent salt of monochloroacetic acid, as  fully explained below under the 35 USC 103 rejection. Regarding the list of chelating agents, even if there is long list, the fact remains that D1 discloses the claimed chelating agent having at least one carboxylic acid group and at least 5 hydroxyl groups.
The requirement is still deemed proper and is therefore made FINAL.
Additionally, regarding claim 4, according to paragraph [0040] of the present Published Application, when the subterranean formation comprises sandstone the salt of the monochloroacetic acid must be ammonium. However, ammonium was not selected as the salt (Claim 5) in the species election. Therefore, claim 4 is also withdrawn from examination at this time.
Note is made, however, that if/when the claims are found to be in condition for allowance, all withdrawn species can be examined for rejoinder.

Claim Objections
Claims 5, 6, 8, 12 – 17 and 19 are objected to because of the following informalities:  
In response to the Restriction Requirement of 8/15/22, claims 5, 6, 8, 12 – 17 and 19 have the wrong claim identifiers. They recite “Previously Presented” and “Original”, but should recite “Withdrawn”. In order to expedite prosecution, such will not be treated as non-responsive at this time, but Applicant is urged to correct  the identifiers if Applicant intends to file Amendments/Remarks in response to this Office Action.
Appropriate correction is required.

Claims 2 – 11, 18 and 20 are objected to because of the following informalities: 
The claims recite “Process according to claim…” but should recite “The process according to claim…” in order to conform to accepted claim construction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the number of carboxylate groups in the chelating agent ranges from 1 to 5. However, all mention of chelating agents in the specification reveal compounds having only one or two carboxylate groups. It is unclear what kind of chelating agents exist that can have at least 5 hydroxyl groups, as per claim 1, plus 3-5 carboxylate groups.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 7, 9 – 11, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over REYES et al (US 2015/0260021) in view of SCHEUERMAN et al (US 4,122,896).
Claims 1, 3, 7 and 9: REYES discloses (see entire document) an aqueous acidizing treatment process for subterranean formations comprising introducing an acid into the formation in the presence of a chelating agent (abstract). 
The chelating agent is chosen so that it reacts with ions in the formation to prevent fluid loss and divert the treatment fluid into channels to achieve deeper penetration, it should preferably be biodegradable, and can be either or both of an aminopolycarboxylic acid and a traditional chelating agent, such as the alkali metal salt of glucoheptanoic acid ([0023]-[0024], [0035], [0044], [0065]) [reading on the claimed chelating agent having a monovalent counterion and having at least one carboxylate group and at least 5 hydroxyl groups of claim 1 and 1-5 carboxylate groups of claim 7]. "Though picked from a laundry list a prima facie case of obviousness exists over the claimed combination.  See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious." One skilled in the art would be motivated and find it obvious to select from the list of chelating agents the desired one that performs REYES’ stated reasoning that the chelating agent reacts with ions in the formation which prevents fluid loss and diverts the treatment fluid into channels to achieve deeper penetration.

The acid is selected from monochloroacetic acid ([0021], [0064]).  REYES fails to teach that the monochloroacetic acid is a monovalent salt or sodium/potassium/lithium salt of the monochloroacetic acid as per claims 1 and 3. However: 
SCHEUERMAN discloses (see entire document) an aqueous acidizing treatment process for carbonate-based subterranean formations comprising introducing an acid into the formation. 
The acid is preferably monochloroacetic acid salt (abstract, 1:5-13, 2:53-59, 4:27-32), wherein the salt is potassium or sodium (4:5-9, claim 6) [as claimed]. 
SCHEUERMAN discloses that, in addition to carbonate reservoirs [reading on the claimed carbonate of claim 2], the process can also be used in treating siliceous reservoirs (4:33-42) [reading on the claimed sandstone of claim 4].
The formation is at a temperature of 200-280oF (i.e., 93.3-137.8oC, reading on the claimed range with sufficient specificity and the wherein the rejection applies to the overlapping range].
SCHEUERMAN discloses that acids tend to be spent before penetrating any significant distance in the reservoir and that by using the disclosed salt of chloroacetic acid the carbonate formation is acidized at a relatively slow rate, which proceeds at the rate at which an acid if formed by hydrolysis of the chloroacetate ions (1:14-2:4). Additional benefits to using the salt of monochloroacetic acid is that they are non-volatile and non-flammable and they avoid other known problems of diffusion of an acid from oil or between oil and water phases or refining problems caused by chlorinated hydrocarbon or acid that may become dissolved within the oil produced from the treated reservoir, etc. (as described in 3:20-66). SCHEUERMAN further discloses that the process can be used to position the fluid so as to provide a fluid-loss solution that can be displaced along or into the walls of a fracture in order to divert a faster-acting acid into a less permeable portion of the reservoir (4:43-56).
It would have been obvious to one of ordinary skill in the art to have replaced REYS’ monochloroacetic acid with SCHEUERMAN’s monovalent salt of monochloroacetic acid as a matter of preference if one wants to delay the acidizing as taught by SCHEUERMAN who teaches that the delay would allow the acidizing to reach the desired location, wherein both references are concerned with a process of acidizing a subterranean formation with monochloroacetic acid to provide a fluid-loss solution  to divert the treatment fluid into channels to achieve deeper penetration / into less permeable portion of the reservoir.

	Claim 2: The subterranean formation comprises carbonate-based rock ([0001]).
	Claim 10: REYES discloses 0.6 molar or higher of the acid and 0.6 molar or higher of the chelating agent and discloses examples of 77.50 mL of a chelating agent to 50-62 mL of an acid ([0021], [0023], table 1) [reading on the claimed ratio of 1:0.5-10 per number of carboxylate groups in the chelating agent]. The amount of chelating agent present in the aqueous acidizing fluid is 0.1-40 wt%, exemplified with 5 wt% ([0028]) [reading on the claimed more than about 2 wt%].
Claims 11 and 18:  The temperature in the formation ranges from 250oF to 325oF (i.e., from 121oC to 163oC, reading on the claimed range with sufficient specificity and the wherein the rejection applies to the overlapping range].
New claim 20: See claims 1 and 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765